Motion for reargument denied, and it is hereby certified that a question has arisen under section 636 of the Code of Civil Procedure, which provides that an attachment may issue, viz.: “Where, for the purpose of procuringcredit, or the extension of credit, the defendant has made a false statement in writing, under his own hand or signature, or under the hand or signature of a duly authorized agent, made with his knowledge and acquiescence as to his financial responsibility or standing,” whether an alleged raise statement in writing by a debtor which does not come to the knowledge or notice of a creditor until after credit has been given to the debtor, is sufficient to authorize the granting of a warrant of attachment under such provision.